DETAILED ACTION
This Office Action is in response to the Amendment filed on 18 May 2022.
Claims 47-54 are presented for examination.
Claims 1-46 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 47, 49, 51 and 53, the Applicant argues:
(1)	Independent claims 47, 49, 51 and 53 recite that “selecting ... a plurality of channel resource units using a time-first manner, wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources.” Applicant submits that Tooher fails to disclose or teach the “time-first manner” of independent claims 47, 49, 51 and 53. The Office action, on page 4, cites Figure 6 and paragraphs [0091] and [0092] of Tooher against the above recited feature of independent claims 47, 49, 51 and 53. However, these cited passages and Tooher as a whole fail to disclose, teach or suggest the above recited feature of independent claims 47, 49, 51 and 53.
Referring to FIG. 6, which is provided below for the convenience of the Examiner, paragraph [0091] of Tooher states “a diagram of an example mapping of DMRS transmission in a subset of subcarriers of orthogonal frequency-division multiplexing (OFDM) symbols of two time slots of a subframe,” and explains that “a subset of the subcarriers of a fourth OFDM symbol 606 of the first time slot 602 of the subframe 600 may include the DM-RS transmission 620,” and “a subset of the subcarriers of a fourth OFDM symbol 608 of the second time slot 604 of the subframe 600 may include the DM-RS transmission 620.”
 (Emphasis added.) The mapping of DMRS transmission, as described in paragraph [0091] of Tooher, involves identifying/selecting a first subset of subcarriers (i.e., frequency-domain resources) of a first OFDM symbol 606, and then identifying/selecting a second subset of subcarriers (i.e., frequency-domain resources) of a second OFDM symbol 608. Accordingly, the mapping of Tooher follows a frequency-first manner not a time-first manner, since the mapping of DMRS transmission is performed across subcarriers (i.e., frequency-domain resources) first and then across OFDM symbols (i.e., time-domain resources). Applicant notes that the use of time-first manner, as required by independent claims 47, allows for starting with channel resource units that are early in time to be assigned for sending/receiving reference signals, and therefore, mitigates or reduces delay at the receiving end, compared to a frequency-first manner. 


    PNG
    media_image1.png
    429
    533
    media_image1.png
    Greyscale

In view of the above, Applicant submits that Tooher fails to teach or suggest, much less meet the exacting standard of disclosing, each and every element of independent claims 47, 49, 51 and 53.
Accordingly, withdrawal of the rejection of independent claims 47, 49, 51 and 53 under 35 U.S.C. § 102 is respectfully requested [Remarks, pages 6-8].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated in the previous rejection and below, Tooher discloses a resource determination method, comprising:
selecting (see Figure 6 and page 8, paragraph 91, lines 1-2; selecting/mapping), by a wireless communication node (see Figure 1A and page 3, paragraph 37; by a wireless communication node/base station) from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) first across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers).
In other words, Applicant argues “Independent claims 47, 49, 51 and 53 recite that “selecting ... a plurality of channel resource units using a time-first manner, wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources.” Applicant submits that Tooher fails to disclose or teach the “time-first manner” of independent claims 47, 49, 51 and 53”, in regards to Applicant’s argument, the Examiner respectfully disagrees because Figure 6 and paragraph 91 of Tooher disclose that first the 4th symbol is selected (time), and then a fourth OFDM symbol 606 of the first time slot 602 of the subframe 600 may include the DM-RS transmission 620 (frequency) as shown in Figure 6. 
Regarding Applicant’s argument “(Emphasis added.) The mapping of DMRS transmission, as described in paragraph [0091] of Tooher, involves identifying/selecting a first subset of subcarriers (i.e., frequency-domain resources) of a first OFDM symbol 606, and then identifying/selecting a second subset of subcarriers (i.e., frequency-domain resources) of a second OFDM symbol 608. Accordingly, the mapping of Tooher follows a frequency-first manner not a time-first manner, since the mapping of DMRS transmission is performed across subcarriers (i.e., frequency-domain resources) first and then across OFDM symbols (i.e., time-domain resources). Applicant notes that the use of time-first manner, as required by independent claims 47, allows for starting with channel resource units that are early in time to be assigned for sending/receiving reference signals, and therefore, mitigates or reduces delay at the receiving end, compared to a frequency-first manner”, paragraph 91, line Tooher discloses the subframe 600 and the first and second time slots 602, 604 which reads on the time first manner and then the OFDM symbol which reads on the frequency manner.
Therefore, Tooher clearly discloses the broadly claimed limitation “selecting, by a wireless communication node from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols, a plurality of channel resource units using a time-first manner, wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources”

Regarding the limitation, selecting, by a wireless communication node from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols, a plurality of channel resource units using a time-first manner, wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources, Tooher discloses in Figure 6 and paragraph 0091
[AltContent: textbox (time-first)]
    PNG
    media_image2.png
    720
    968
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (DMRS)][AltContent: arrow][AltContent: textbox (DMRS)]
[0091]	FIG. 6 is a diagram of an example mapping of DM-RS transmission in a subset of subcarriers of orthogonal frequency-division multiplexing (OFDM) symbols of two time slots of a subframe. As shown in FIG. 6, a subframe 600 may include two time slots, a first time slot 602 and a second time slot 604 (e.g., which may be represented by a PRB, but are not limited to such a size). An OFDM symbol in the time slots 602, 604 may include a DM-RS transmission 620, but the DM-RS transmission 620 may be included in a subset of the subcarriers of the OFDM symbols. For example, a subset of the subcarriers of a fourth OFDM symbol 606 of the first time slot 602 of the subframe 600 may include the DM-RS transmission 620, while the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling. Stated another way, one or more REs of a PRB of the fourth OFDM symbol 606 may include DM-RSs while the remaining REs of the PRB may include user data and/or control signaling. Similarly, a subset of the subcarriers of a fourth OFDM symbol 608 of the second time slot 604 of the subframe 600 may include the DM-RS transmission 620, while the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling. For example, odd numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 may include the DM-RS transmission 620, while even numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 may include user data and/or control signaling.

Regarding the dependent claims
Claims 48, 50, 52 and 54 depend upon independent claims 47, 49, 51 and 53, 
respectively. Hence, claims 48, 50, 52 and 54 are not anticipated by Tooher for depending upon base claims that are novel over Tooher. 
Furthermore, claim 48 recites "first selecting ... a first subset of channel resource units associated with a first frequency-domain position of the frequency-domain positions" and "then selecting ... a second subset of channel resource units associated with a second frequency- domain position ofthe frequency-domain positions," and claims 50, 52 and 54 recite similar limitations. As discussed above, the mapping of DMRS transmission of Tooher, as described in paragraph [0091], involves identifying/selecting a first subset of subcarriers (i.e., frequency- domain resources) of a first OFDM symbol 606, and then identifying/selecting a second subset of subcarriers (i.e., frequency-domain resources) of a second OFDM symbol 608. Therefore, Tooher fails to disclose or teach "first selecting ... a first subset of channel resource units associated with a first frequency-domain position of the frequency-domain positions" and "then selecting ... a second subset of channel resource units associated with a second frequency- domain position of the frequency-domain positions," as recited by claim 48 (and required by claims 50, 52 and 54). 
In view of the above, Applicant submits that dependent claims 48, 50, 52 and 54 are novel over Tooher, and respectfully requests withdrawal of the rejection of claims 48, 50, 52 and 54 under 35 U.S.C. § 102 [Remarks, page 8].
In response to Applicant’s argument, the Examiner respectfully disagrees With the argument above since Tooher discloses the broadly claimed limitations of the dependent claims as set forth in the response to argument above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47-54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tooher et al (US 2016/0192385 A1), hereinafter Tooher.

Regarding Claim 47, Tooher discloses a resource determination method, comprising: 
selecting (see Figure 6 and page 8, paragraph 91, lines 1-2; selecting/mapping), by a wireless communication node (see Figure 1A and page 3, paragraph 37; by a wireless communication node/base station) from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) first across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers); 
determining, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station), a number of channel resource units of the plurality of channel resource units (see Figure 6 and page 8, paragraph 91, lines 23-25; a number/(odd numbered) of channel resource units of the plurality of channel resource units/resource elements); and 
sending (see Figure 6 and page 8, paragraph 91, line 1; sending/transmission), by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station), reference signals in the number of channel resource units (see Figure 6 and page 8, paragraphs 91-92; reference signals/(DMRS 620) in the number of channel resource units/odd numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 includes the DM-RS transmission 620).
Regarding Claim 48, Tooher discloses the resource determination method, wherein the region includes a sequence of frequency-domain positions, and wherein selecting the plurality of channel resource units includes: 
first selecting, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station) using the time-first manner (see Figure 6 and page 8, paragraph 91; using the time-first manner/fourth OFDM symbol 606 and then select the carrier), a first subset of channel resource units associated with a first frequency-domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 13-16; a first subset/subset of channel resource units/REs associated with a first frequency-domain position of the frequency-domain positions/DM-RS is located in odd position); and 
then selecting, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station) using the time-first manner (see Figure 6 and page 8, paragraph 91; using the time-first manner/fourth OFDM symbol 606 and then select the carrier), a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 17-18; a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions/the remaining REs of the PRB may include user data and/or control signaling), 
wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions (see Figure 6 and page 8, paragraph 91; wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions/Figure 6 shows that the DM-RS are in the odd slots and the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling.  The user data is subsequent to the DM-RS).
Regarding Claim 49, Tooher discloses a wireless communication node (see Figure 1B and page 3, paragraph 39, lines 1-4; a wireless communication node/base station 114a), comprising: 
a processor (see Figure 1B and page 3, paragraph 39, lines 1-4; a processor/base station 114a contains a processor); and 
a memory (see Figure 1B and page 3, paragraph 39, lines 1-4; a processor/base station 114a contains a memory), wherein the processor is configured to read code from the memory (see Figure 1B and page 3, paragraph 39, lines 1-4; a processor/base station 114a contains a processor is configured to read code from the memory) to: 
select (see Figure 6 and page 8, paragraph 91, lines 1-2; select/mapping), from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) first across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers); 
determine a number of channel resource units of the plurality of channel resource units (see Figure 6 and page 8, paragraph 91, lines 23-25; determine a number/(odd numbered) of channel resource units of the plurality of channel resource units/resource elements); and 
send reference signals in the number of channel resource units (see Figure 6 and page 8, paragraphs 91-92; send/transmission reference signals/(DMRS 620) in the number of channel resource units/odd numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 includes the DM-RS transmission 620).
Regarding Claim 50, Tooher discloses the wireless communication node, wherein the region includes a sequence of frequency-domain positions, and wherein in selecting the plurality of channel resource units the processor is further configured to read the code form the memory to: 
first select a first subset of channel resource units associated with a first frequency- domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 13-16; first select a first subset/subset of channel resource units/REs associated with a first frequency-domain position of the frequency-domain positions/DM-RS is located in odd position); and 
then select a second subset of channel resource units associated with a second frequency- domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 17-18; then select a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions/the remaining REs of the PRB may include user data and/or control signaling), 
wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions (see Figure 6 and page 8, paragraph 91; wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions/Figure 6 shows that the DM-RS are in the odd slots and the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling.  The user data is subsequent to the DM-RS).
Regarding Claim 51, Tooher discloses a resource determination method, comprising: 
selecting (see Figure 6 and page 8, paragraph 91, lines 1-2; selecting/mapping), by a mobile terminal (see Figure 1A and page 3, paragraph 37, lines 1-4; by a mobile terminal/WTRU 102) from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) first across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers); -3- 762-2236.1Atty. Dkt. No. 121964-0107 (ZTE-007US) 
determining, by the mobile terminal (see Figure 1A and page 3, paragraph 37, lines 1-4; by the mobile terminal/WTRU 102), a number of channel resource units of the plurality of channel resource units (see Figure 6 and page 8, paragraph 91, lines 23-25; a number/(odd numbered) of channel resource units of the plurality of channel resource units/resource elements); and 
receiving (see Figures 1A and 6 and page 3, paragraph 39, lines 1-4 and  page 8, paragraphs 91-92; receiving/receive), by the mobile terminal (see Figure 1A and page 3, paragraph 37, lines 1-4; by the mobile terminal/WTRU 102), reference signals in the number of channel resource units (see Figure 6 and page 3, paragraph 39, lines 1-4 and  page 8, paragraphs 91-92; reference signals/(DMRS 620) in the number of channel resource units/odd numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 includes the DM-RS transmission 620).
Regarding Claim 52, Tooher discloses the resource determination method, wherein the region includes a sequence of frequency-domain positions, and wherein selecting the plurality of channel resource units includes: 
first selecting, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station) using the time-first manner (see Figure 6 and page 8, paragraph 91; using the time-first manner/fourth OFDM symbol 606 and then select the carrier), a first subset of channel resource units associated with a first frequency-domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 13-16; a first subset/subset of channel resource units/REs associated with a first frequency-domain position of the frequency-domain positions/DM-RS is located in odd position); and 
then selecting, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station) using the time-first manner (see Figure 6 and page 8, paragraph 91; using the time-first manner/fourth OFDM symbol 606 and then select the carrier), a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 17-18; a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions/the remaining REs of the PRB may include user data and/or control signaling), 
wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions (see Figure 6 and page 8, paragraph 91; wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions/Figure 6 shows that the DM-RS are in the odd slots and the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling.  The user data is subsequent to the DM-RS).
Regarding Claim 53, Tooher discloses a mobile terminal (see Figure 1B and page 3, paragraph 37; a mobile terminal/WTRU 102), comprising: 
a processor (see Figure 1B and page 3, paragraph 37, line 3; a processor/processor 118); and 
a memory (see Figure 1B and page 3, paragraph 37, lines 5-6; a memory/mon-removable memory 130 or removable memory 132), wherein the processor is configured to read code from the memory (see Figure 1B and page 3, paragraph 38; wherein the processor/(processor 118) is configured to read code from the memory/mon-removable memory 130 or removable memory 132) to: 
select (see Figure 6 and page 8, paragraph 91, lines 1-2; select/mapping), from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers); 
determine a number of channel resource units of the plurality of channel resource units (see Figure 6 and page 8, paragraph 91, lines 23-25; determine a number/(odd numbered) of channel resource units of the plurality of channel resource units/resource elements); and 
receive reference signals in the number of channel resource units (see Figures 1A and 6 and page 3, paragraph 39, lines 1-4 and  page 8, paragraphs 91-92; receive/receive reference signals/(DMRS 620) in the number of channel resource units/odd numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 includes the DM-RS transmission 620).
Regarding Claim 54, Tooher discloses the mobile terminal, wherein the region includes a sequence of frequency-domain positions, and wherein in selecting the plurality of channel resource units the processor is further configured to read the code form the memory to: 
first select a first subset of channel resource units associated with a first frequency- domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 13-16; first select a first subset/subset of channel resource units/REs associated with a first frequency-domain position of the frequency-domain positions/DM-RS is located in odd position); and 
then select a second subset of channel resource units associated with a second frequency- domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 17-18; then select a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions/the remaining REs of the PRB may include user data and/or control signaling), 
wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions (see Figure 6 and page 8, paragraph 91; wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions/Figure 6 shows that the DM-RS are in the odd slots and the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling.  The user data is subsequent to the DM-RS).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi et al (US 2018/0367274 A1) discloses Method and Apparatus For Transmitting Pilot Signal.  Specifically, see Figure 9 and paragraph 206.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469